Cite as: 593 U. S. ____ (2021)            1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
               ALASKA v. SEAN WRIGHT
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
              No. 20–940.    Decided April 26, 2021

   PER CURIAM.
   In 2009, an Alaska jury convicted Sean Wright of 13
counts of sexual abuse of a minor. See State v. Wright, 404
P. 3d 166, 170 (Alaska 2017). Wright finished serving his
sentence in Alaska in 2016, and shortly thereafter he
moved to Tennessee. Once there, he failed to register as a
sex offender as required by federal law. See Sex Offender
Registration and Notification Act, 120 Stat. 591, 593, 34
U. S. C. §§20911, 20913. Wright pleaded guilty to one count
of failure to register, see 18 U. S. C. §2250(a), and ulti-
mately received a sentence of time served along with five
years of supervised release. See Judgment in United States
v. Wright, No. 1:17–cr–00112, ECF Doc. No. 66 (ED Tenn.).
   During the course of those federal proceedings, Wright
filed a petition for a writ of habeas corpus in the United
States District Court for the District of Alaska pursuant to
28 U. S. C. §§2241 and 2254. He argued that the Alaska
Supreme Court had unreasonably applied clearly estab-
lished federal law when it denied his Sixth Amendment
claims and affirmed his 2009 state conviction and sentence.
The District Court denied the motion on the threshold
ground that Wright was not “in custody pursuant to the
judgment of a State court.” §2254(a). Noting that a proper
motion under §2254(a) requires more than merely being “in
custody” somewhere, the court reasoned that “the proper
procedure for Wright to challenge his current federal cus-
tody would be a motion filed in the Eastern District of Ten-
nessee pursuant to 28 U. S. C. §2255.” App. to Pet. for Cert.
16a.
2                     ALASKA v. WRIGHT

                          Per Curiam

   The Court of Appeals reversed. In its view, Wright’s state
conviction was “ ‘a necessary predicate’ ” to his federal con-
viction, 819 Fed. Appx. 544, 545 (CA9 2020) (quoting Zichko
v. Idaho, 247 F. 3d 1015, 1019 (CA9 2001)), so Wright was
in fact in custody pursuant to the judgment of a state court.
The panel declined to assess the District Court’s view that
§2255, rather than §2254, provided the proper route for
Wright to challenge his current custody. 819 Fed. Appx., at
546, n. 1. One judge concurred and asserted that §2254 was
the proper mechanism “because Wright is not attacking the
constitutionality of his federal conviction for failing to reg-
ister as a sex offender in Tennessee; he is collaterally at-
tacking the constitutionality of his predicate Alaska convic-
tion for sexual abuse of a minor.” Id., at 546.
   The Court of Appeals clearly erred. Section 2254(a) per-
mits a federal court to entertain an application for a writ of
habeas corpus on behalf of a person “in custody pursuant to
the judgment of a State court.” In Maleng v. Cook, 490 U. S.
488 (1989) (per curiam), we held that a habeas petitioner
does not remain “in custody” under a conviction “after the
sentence imposed for it has fully expired, merely because of
the possibility that the prior conviction will be used to en-
hance the sentences imposed for any subsequent crimes of
which he is convicted.” Id., at 492; see also id., at 490 (not-
ing the “in custody” requirement appears in both
§§2241(c)(3) and 2254(a)). It made no difference, we said,
that the possibility of a prior-conviction enhancement had
materialized for the habeas petitioner in that case: “When
the second sentence is imposed, it is pursuant to the second
conviction that the petitioner is incarcerated and is there-
fore ‘in custody.’ ” Id., at 492–493.
   That Wright’s state conviction served as a predicate for
his federal conviction thus did not render him “in custody
pursuant to the judgment of a State court” under §2254(a).
If Wright’s second conviction had been for a state crime, he
independently could have satisfied §2254(a)’s “in custody”
                 Cite as: 593 U. S. ____ (2021)                  3

                          Per Curiam

requirement, see Lackawanna County District Attorney v.
Coss, 532 U. S. 394, 401–402 (2001), though his ability to
attack the first conviction by that means would have been
limited, see id., at 402–404. Wright could not satisfy
§2254(a) on that independent basis for the simple reason
that his second judgment was entered by a federal court.
                        *    *     *
  We express no view on the other theories Wright ad-
vanced before the District Court for meeting the require-
ments of §2254(a). We grant the petition for a writ of certi-
orari, vacate the judgment of the United States Court of
Appeals for the Ninth Circuit, and remand the case to that
court for further proceedings consistent with this opinion.

                                                  It is so ordered.